815 F.2d 705
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.OMAR CORPORATION, dba Domenico's Beverage Center, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF AGRICULTURE;  United States ofAmerica, Defendants- Appellees.
No. 86-4068.
United States Court of Appeals, Sixth Circuit.
March 27, 1987.

Before KEITH and JONES, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
On September 19, 1986, the district court affirmed the decision of the Food and Nutrition Service, disqualifying appellant from participating in the food stamp program for five years.  Omar Corp. filed a notice of appeal on November 19, 1986, then moved for a stay in the district court.  The district court has not ruled on the stay.  Appellant Omar Corp. now moves for a stay in this Court.  The government has responded in opposition.


2
Pursuant to Fed.R.App.P. 4(a)(1), when the United States, an officer or agency is a party, any party may file a notice of appeal within 60 days after entry of the judgment or order appealed from.  The timely filing of a notice of appeal is mandatory and jurisdictional.   Browder v. Director, Ill.  Dept. of Corrections, 434 U.S. 257 (1978).  Based upon the record, we conclude that we do not have jurisdiction because appellant filed its notice of appeal one day late.


3
It is, therefore, ORDERED that appeal number 86-4068 is dismissed sua sponte and the motion for stay pending review is denied as moot.